Citation Nr: 9928433	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a neck injury 
secondary to a service 
connected left knee disability.

2. Entitlement to service connection for a low back injury 
secondary to a service 
connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty form March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further Board review of 
the veteran's claim.  The veteran contends that his left knee 
is unstable and that it frequently "goes out", causing him 
to fall.  He specifically asserts that his knee went out 
while he was walking down a plank at work and that this fall 
led to a neck and low back injury.  He thus argues that his 
service connected left knee disability caused these injuries 
and, therefore, these same should be service connected.  
Service connection for the left knee disability was 
established by rating decision dated December 1970.

The Board notes that the veteran's assertion that his knee 
gave way causing him to fall and injure his low back and neck 
is a matter within his competency to allege.  He also has a 
current disability.  

In December 1995, the veteran sought VA outpatient treatment 
for back pain.  He reported that he was currently in court 
pursuing compensation for the back injury that he claimed 
occurred from a fall on the job.  Similarly, a private 
orthopedic surgeon recorded that the veteran was pursuing a 
worker's compensation claim back and neck injuries from a 
fall on a plank at work.  The claims file, however, does not 
contain documentation concerning this worker's compensation 
claim.  Therefore, it is the decision of the Board that the 
case must be remanded for further development concerning the 
veteran's fall at work.

Therefore, this case is REMANDED for the following 
development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
his cervical spine and low back 
disorder beginning in 1995.  After 
securing the necessary release, the RO 
should obtain these records.

2. The RO should contact the veteran and 
his employer at the time of the 
workplace accident to determine 
whether the veteran filed any 
documentation, i.e. statements or 
medical records, with the employer 
regarding the fall.  

3. The RO should determine whether the 
veteran pursued a worker's 
compensation claim in this case and 
obtain any such records available 
regarding the claim, with particular 
reference to the history recorded at 
the time of the injury.  

4. After associating any new evidence 
with the claims file, the RO should 
forward the file to an appropriate 
physician and obtain an opinion as to 
whether it is at least as likely as 
not that the veteran's cervical and 
low back disorders are related to the 
workplace fall.

5. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.


The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











